





Exhibit 10.2




SECURITIES PURCHASE AGREEMENT




THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is dated as of July 22,
2011 by and among Tactical Air Defense Services, Inc., a Nevada corporation (the
“Company”) and Cornucopia, Ltd., a Turks and Caicos International Business
Corporation (the “Subscriber”).




WHEREAS, the Company and the Subscriber are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6) and/or Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “1933 Act”).




WHEREAS, on or about April 1, 2011, the Company and the Subscriber entered into
a Letter of Intent outlining the parties initial terms of financing (the “LOI,”
a copy of which has been attached hereto as Exhibit A).




WHEREAS, on or about April 25, 2011, the Company and Subscriber entered into a
transaction relating to the Initial Financing (as defined in the LOI) relating
to the purchase of certain Company securities outlined in documents including:
(i) the original Securities Purchase Agreement (the “Original SPA”); (ii) the
Certificate of Designation for the Series B Preferred Stock (the “Series B
Preferred Stock,” with a copy of the Certificate of Designation for the Series B
Preferred Stock (the “Certificate of Designation”) attached hereto as Exhibit
B); (iii) the original Series A-100 Warrant (the “Original Series A-100
Warrant”); and (iv) the original Series A-101 Warrant (the “Original Series
A-101 Warrant” and collectively with the Original Series A-100 Warrant, the
“Original Warrants”).  




WHEREAS, pursuant to the terms of the LOI, the Subscriber agreed to provide the
Company with up to US$600,000 in Subsequent Financing (as defined in the LOI)
upon request by the Company, which the Company has subsequently requested a
total of US$200,000 in this Agreement.




WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Subscriber, as
provided herein, and the Subscriber, in the aggregate, shall purchase from the
Company, Four Hundred Thirty Seven Thousand Four Hundred Forty Five (437,445)
shares of Series B Preferred Stock at a per share purchase price of $0.4572 for
a total purchase price of Two Hundred Thousand Dollars (US$200,000 and the
“Purchase Price”), with each individual share of Series B Preferred Stock
convertible into shares of the Company’s common stock, $0.001 par value (the
“Common Stock”), at a per share conversion price set forth in the Certificate of
Designation. The Series B Preferred Stock and shares of Common Stock issuable
upon conversion of the Series B Preferred Stock (the “Shares”) are collectively
referred to herein as the “Securities”.




NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement, and for good and valuable consideration, receipt of
which is hereby acknowledged, the Company and the Subscriber hereby agree as
follows:




1.

Total Purchase Price.  The total purchase price for the Securities (the
“Purchase Price”) shall be Two Hundred Thousand Dollars (US$200,000).







2.

Closing.   Subject to the satisfaction or waiver of the terms and conditions of
this Agreement, upon the date of delivery of the Securities and Purchase Price
(the “Closing Date”), the Subscriber shall purchase and the Company shall sell
to the Subscriber the Securities.  The Purchase Price shall be paid in cash and
transmitted by wire transfer or otherwise credited to or for the benefit of the
Company.  The consummation of the transactions contemplated herein shall take
place at the Company’s offices upon the satisfaction of all conditions to
closing set forth in this Agreement.




3.

Subscriber's Representations and Warranties.  The Subscriber hereby represents
and warrants to and agrees with the Company that:




(a)

Organization and Standing of the Subscriber .  If the Subscriber is an entity,
the Subscriber is a corporation, partnership, limited liability company or other
entity duly incorporated or organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization and has
the requisite corporate power to own its assets and to carry on its business.








_____Company

_____Subscriber

Page 1 of 10







--------------------------------------------------------------------------------










(b)

Authorization and Power .  The Subscriber has the requisite power and authority
to enter into and perform this Agreement and to purchase the Securities being
sold to it hereunder. The execution, delivery and performance of this Agreement
by the Subscriber and the consummation by it of the transactions contemplated
hereby and thereby have been duly authorized by all necessary corporate or
partnership action, and no further consent or authorization of the Subscriber or
its Board of Directors, stockholders, partners, members, as the case may be, is
required.  This Agreement has been duly authorized, executed and delivered by
the Subscriber and constitutes, or shall constitute when executed and delivered,
a valid and binding obligation of the Subscriber enforceable against the
Subscriber in accordance with the terms thereof.




(c)

No Conflicts .  The execution, delivery and performance of this Agreement and
the consummation by the Subscriber of the transactions contemplated hereby or
relating hereto do not and will not (i) result in a violation of the
Subscriber’s charter documents or bylaws or other organizational documents or
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of any agreement,
indenture or instrument or obligation to which the Subscriber is a party or by
which its properties or assets are bound, or result in a violation of any law,
rule, or regulation, or any order, judgment or decree of any court or
governmental agency applicable to the Subscriber or its properties (except for
such conflicts, defaults and violations as would not, individually or in the
aggregate, have a material adverse effect on the Subscriber).  The Subscriber is
not required to obtain any consent, authorization or order of, or make any
filing or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under this Agreement or to
purchase the Securities in accordance with the terms hereof, provided that for
purposes of the representation made in this sentence, the Subscriber is assuming
and relying upon the accuracy of the relevant representations and agreements of
the Company herein.




(d)

Information on Company.   The Subscriber has been furnished with or has had
access at the United States Securities and Exchange Commission (the “SEC”) EDGAR
website (www.sec.gov) and the Company's Form 10-K for the year ended December
31, 2010 and all periodic reports filed with the Commission prior to and
thereafter (hereinafter referred to as the “Reports”).  In addition, the
Subscriber has received from the Company such other information concerning its
operations, financial condition and other matters as the Subscriber has
requested and considered all factors the Subscriber deems material in deciding
on the advisability of investing in the Securities.




(e)

Information on Subscriber.  The Subscriber is, and will be at the time of the
issuance and/or conversion of the Series B Preferred Stock, an "accredited
investor", as such term is defined in Regulation D promulgated by the Commission
under the 1933 Act, is experienced in investments and business matters, has made
investments of a speculative nature and has purchased securities of United
States publicly-owned companies in private placements in the past and, with its
representatives, has such knowledge and experience in financial, tax and other
business matters as to enable the Subscriber to utilize the information made
available by the Company to evaluate the merits and risks of and to make an
informed investment decision with respect to the proposed purchase, which
represents a speculative investment.  The Subscriber is able to bear the risk of
such investment for an indefinite period and to afford a complete loss thereof.
 The information set forth on the signature page hereto regarding the Subscriber
is accurate.




(f)

Purchase of Securities.  On the Closing Date, the Subscriber will purchase the
Securities as principal for its own account for investment only and not with a
view toward, or for resale in connection with, the public sale or any
distribution thereof.




(g)

Compliance with Securities Act.  The Subscriber understands and agrees that the
Securities have not been registered under the 1933 Act or any applicable state
securities laws, by reason of their issuance in a transaction that does not
require registration under the 1933 Act (based in part on the accuracy of the
representations and warranties of the Subscriber contained herein), and that
such Securities must be held indefinitely unless a subsequent disposition is
registered under the 1933 Act or any applicable state securities laws or is
exempt from such registration.  For so long as the Subscriber holds the
Securities, the Subscriber will not maintain a net short position in the Common
Stock contrary to applicable rules and regulations.








_____Company

_____Subscriber

Page 2 of 10







--------------------------------------------------------------------------------










(h)

Shares Legend.  The Shares shall bear the following or similar legend:




"THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.  THESE SHARES MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAW OR
AN OPINION OF COUNSEL SATISFACTORY TO TACTICAL AIR DEFENSE SERVICES, INC. THAT
SUCH REGISTRATION IS NOT REQUIRED."




(i)

Communication of Offer.  The offer to sell the Securities was directly
communicated to the Subscriber by the Company.  At no time was the Subscriber
presented with or solicited by any leaflet, newspaper or magazine article, radio
or television advertisement, or any other form of general advertising or
solicited or invited to attend a promotional meeting otherwise than in
connection and concurrently with such communicated offer.




(j)

Authority; Enforceability.  This Agreement has been duly authorized, executed
and delivered by the Subscriber and are valid and binding agreements enforceable
in accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights generally and to general principles
of equity; and the Subscriber has full corporate power and authority necessary
to enter into this Agreement and such other agreements and to perform its
obligations hereunder and under all other agreements entered into by the
Subscriber relating hereto.




(k)

No Governmental Review.  The Subscriber understands that no United States
federal or state agency or any other governmental or state agency has passed on
or made recommendations or endorsement of the Securities or the suitability of
the investment in the Securities, nor have such authorities passed upon or
endorsed the merits of the offering of the Securities.




(l)

Correctness of Representations.  The Subscriber represents that the foregoing
representations and warranties are true and correct as of the date hereof and,
unless the Subscriber otherwise notifies the Company prior to the Closing Date,
shall be true and correct as of the Closing Date.




(m)

Survival.  The foregoing representations and warranties shall survive three
years after the Closing Date.




4.

Company Representations and Warranties.  The Company represents and warrants to
and agrees with the Subscriber that except as set forth in the Reports and as
otherwise qualified in this Agreement:




(a)

Due Incorporation.  The Company is a corporation duly organized, validly
existing and in good standing under the laws of Nevada and has the requisite
corporate power to own its properties and to carry on its business is disclosed
in the Reports.  The Company is in good standing in each jurisdiction where the
nature of the business conducted or property owned by it makes such
qualification necessary, other than those jurisdictions in which the failure to
so qualify would not have a Material Adverse Effect.  For purpose of this
Agreement, a “Material Adverse Effect” shall mean a material adverse effect on
the financial condition, results of operations, properties or business of the
Company taken individually, or in the aggregate, as a whole.  




(b)

Current Stock Capitalization.  All issued and outstanding shares of capital
stock of the Company have been duly authorized and validly issued and are fully
paid and non-assessable. The Subscriber has reviewed all of the Company’s public
filings filed with the SEC on the EDGAR website (www.sec.gov) and is aware that
the Company does not currently have enough shares authorized to accommodate for
the complete conversion of all shares of Series B Preferred Stock into shares of
Common Stock. In the event the Subscriber elects to convert shares of Series B
Preferred Stock into shares of Common Stock and the Company does not have enough
shares of Common Stock available in its treasury, the Company shall use its best
efforts to take whatever actions are necessary to increase the number of shares
of Common Stock in its treasury of available but unissued shares to accommodate
such conversion request.








_____Company

_____Subscriber

Page 3 of 10







--------------------------------------------------------------------------------










 (c)

Authority; Enforceability.  This Agreement has been duly authorized, executed
and delivered by the Company and is valid and binding agreements enforceable in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights generally and to general principles
of equity.  The Company has full corporate power and authority necessary to
enter into and deliver this Agreement and to perform their obligations
thereunder.




(d)

Consents.  Except as described herein, no consent, approval, authorization or
order of any court, governmental agency or body or arbitrator having
jurisdiction over the Company,  nor the Company’s shareholders is required for
the execution by the Company of this Agreement and compliance and performance by
the Company of its obligations under this Agreement, including, without
limitation, the issuance and sale of the Securities, and all such consents will
have been obtained by the Company prior to closing.




(e)

The Securities.  The Securities upon issuance:




(i)

are, or will be, free and clear of any security interests, liens, claims or
other encumbrances, subject to restrictions upon transfer under the 1933 Act and
any applicable state securities laws;




(ii)

have been, or will be, duly and validly authorized and on the date of issuance
of the Shares, the Shares will be duly and validly issued, fully paid and
non-assessable or if registered pursuant to the 1933 Act, and resold pursuant to
an effective registration statement will be free trading and unrestricted;




(iii)

will not subject the holders thereof to personal liability by reason of being
such holders, provided Subscriber’s representations herein are true and accurate
and Subscriber take no actions or fail to take any actions required for their
purchase of the Securities to be in compliance with all applicable laws and
regulations; and




(iv)

provided Subscriber’s representations herein are true and accurate, will have
been issued in reliance upon an exemption from the registration requirements of
and will not result in a violation of Section 5 under the 1933 Act.




(f)

Reporting Company.  The Company is currently a publicly-held company reporting
under the Securities Exchange Act of 1934 (the “1934 Act”) and has a class of
common shares registered pursuant to the 1934 Act.  




(g)

Not an Integrated Offering.  Neither the Company, nor any person acting on its
or their behalf, has directly or indirectly made any offers or sales of any
security or solicited any offers to buy any security under circumstances that
would cause the offer of the Securities pursuant to this Agreement to be
integrated with prior offerings by the Company for purposes of the 1933 Act or
any applicable stockholder approval provisions, including, without limitation,
under the rules and regulations of the OTC Bulletin Board, Pink Sheets or any
principal market which would impair the exemptions relied upon in this offering
or the Company’s ability to timely comply with its obligations hereunder.  Nor
will the Company take any action or steps that would cause the offer or issuance
of the Securities to be integrated with other offerings which would impair the
exemptions relied upon in this offering or the Company’s ability to timely
comply with its obligations hereunder.  The Company will not conduct any
offering other than the transactions contemplated hereby that will be integrated
with the offer or issuance of the Securities which would impair the exemptions
relied upon in this offering or the Company’s ability to timely comply with its
obligations hereunder.




(h)

No General Solicitation.  Neither the Company, nor to its knowledge, any person
acting on its or their behalf, has engaged in any form of general solicitation
or general advertising (within the meaning of Regulation D under the 1933 Act)
in connection with the offer or sale of the Securities.




(i)

Listing.  The Common Stock is currently quoted on the Over The Counter: Pink
Sheets under the symbol: TADF.  




(j)

Investment Company.   Neither the Company nor any affiliate is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.








_____Company

_____Subscriber

Page 4 of 10







--------------------------------------------------------------------------------










(k)

Correctness of Representations.  The Company represents that the foregoing
representations and warranties are true and correct as of the date hereof in all
material respects, and, unless the Company otherwise notifies the Subscriber
prior to each Closing Date, shall be true and correct in all material respects
as of each Closing Date.




5.

Regulation D Offering.  The offer and issuance of the Securities to the
Subscriber is being made pursuant to the exemption from the registration
provisions of the 1933 Act afforded by Section 4(2) or Section 4(6) of the 1933
Act and/or Rule 506 of Regulation D promulgated thereunder.  




6.

Finders Fees.  The Company on the one hand, and the Subscriber on the other
hand, agree to indemnify the other against and hold the other harmless from any
and all liabilities to any persons claiming brokerage commissions or finder’s
fees on account of services purported to have been rendered on behalf of the
indemnifying party in connection with this Agreement or the transactions
contemplated hereby and arising out of such party’s actions.  The Company and
Subscriber represents that there are no parties entitled to receive fees,
commissions, or similar payments in connection with this offering.




7.

Additional Covenants.  The Company and the Subscriber covenants and agree with
each other as follows:




(a)

Use of Proceeds.  The proceeds from the sale of the Securities will be employed
by the Company and/or its partners for normal business expenses and purposes,
including, but not limited to general, sales and administrative expenses
relating to their current business operations as an aerospace/defense services
contractor that offers tactical aviation services, aerial refueling, aircraft
maintenance, and other aerospace/defense services to the United States and
Foreign militaries and agencies and other general corporate expenses at the
Company’s discretion.




(b)

Books and Records.  The Company will keep true records and books of account in
which full, true and correct entries will be made of all dealings or
transactions in relation to its business and affairs in accordance with
generally accepted accounting principles applied on a consistent basis.




(c)

Governmental Authorities.   The Company shall duly observe and conform in all
material respects to all valid requirements of governmental authorities relating
to the conduct of its business or to its properties or assets.




8.

Covenants of the Company and Subscriber Regarding Indemnification.




(a)

The Company agrees to indemnify, hold harmless, reimburse and defend the
Subscriber, the Subscriber’s officers, directors, agents, affiliates, control
persons, and principal shareholders, against any claim, cost, expense,
liability, obligation, loss or damage (including reasonable legal fees) of any
nature, incurred by or imposed upon the Subscriber or any such person which
results, arises out of or is based upon (i) any material misrepresentation by
Company or material breach of any warranty by Company in this Agreement, or
other agreement delivered pursuant hereto; or (ii) after any applicable notice
and/or cure periods, any material breach or default in performance by the
Company of any covenant or undertaking to be performed by the Company hereunder,
or any other agreement entered into by the Company and Subscriber relating
hereto.




(b)

The Subscriber agrees to indemnify, hold harmless, reimburse and defend the
Company and each of the Company’s officers, directors, agents, affiliates,
attorneys, control persons and principal shareholders against any claim, cost,
expense, liability, obligation, loss or damage (including reasonable legal fees)
of any nature, incurred by or imposed upon the Company or any such person which
results, arises out of or is based upon (i) any material misrepresentation by
the Subscriber in this Agreement, or other agreement delivered pursuant hereto;
or (ii) after any applicable notice and/or cure periods, any material breach or
default in performance by the Subscriber of any  covenant or undertaking to be
performed by the Subscriber hereunder, or any other agreement entered into by
the Company and Subscriber, relating hereto.








_____Company

_____Subscriber

Page 5 of 10







--------------------------------------------------------------------------------










9.

Miscellaneous.




(a)

Notices.  All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, electronic mail or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile or e-mail, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.  The addresses for
such communications shall be:




If to the Company, to:

 

Tactical Air Defense Services, Inc.

123 West Nye Lane, Suite 517

Carson City, Nevada 89706

Attn: Alexis C. Korybut, CEO

E-mail:

If to Subscriber, to:




(b)

Entire Agreement; Assignment.  This Agreement represent the entire agreement
between the parties hereto with respect to the subject matter hereof and may be
amended only by a writing executed by both parties.  Neither the Company nor the
Subscriber have relied on any representations not contained or referred to in
this Agreement and the documents delivered herewith.   The rights and
obligations of this Agreement shall be binding upon the Company and its
successors and assigns, and shall inure to the benefit of the Subscriber and its
successors and assigns.  This Agreement, and all of the terms and conditions
described herein, is not assignable and may be not be transferred sold, or
pledged, hypothecated or otherwise granted as security by the Subscriber without
written Company approval. The Company may not assign any of its obligations
under this Agreement without the written consent of the Subscriber. This
Agreement constitutes the entire agreement and understanding of the Parties with
respect to the subject matter hereof and supersedes any and all prior
negotiations, including but not limited to the LOI, Original SPA, Original
Warrants, correspondence, agreements, understandings duties or obligations
between the Parties with respect to the subject matter hereof.




 (c)

Counterparts/Execution.  This Agreement may be executed in any number of
counterparts and by different signatories hereto on separate counterparts, each
of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument.  This Agreement
may be executed by facsimile signature and delivered by facsimile transmission.




(d)

Law Governing this Agreement.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Florida without regard to conflicts
of laws principles that would result in the application of the substantive laws
of another jurisdiction.  Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the civil or state courts of Florida located in Palm Beach County, Florida.
 THE PARTIES AND THE INDIVIDUALS EXECUTING THIS AGREEMENT AND OTHER AGREEMENTS
REFERRED TO HEREIN OR DELIVERED IN CONNECTION HEREWITH ON BEHALF OF THE COMPANY
AGREE TO SUBMIT TO THE JURISDICTION OF SUCH COURTS AND WAIVE TRIAL BY JURY.  The
prevailing party shall be entitled to recover from the other party its
reasonable attorney’s fees and costs.  In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any agreement.








_____Company

_____Subscriber

Page 6 of 10







--------------------------------------------------------------------------------










(e)

Specific Enforcement, Consent to Jurisdiction.  To the extent permitted by law,
the Company and the Subscriber acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to one or more
preliminary and final injunctions to prevent or cure breaches of the provisions
of this Agreement and to enforce specifically the terms and provisions hereof,
this being in addition to any other remedy to which any of them may be entitled
by law or equity. The Subscriber and any signator hereto in his personal
capacity hereby waives, and agrees not to assert in any such suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction in
Florida of such court, that the suit, action or proceeding is brought in an
inconvenient forum or that the venue of the suit, action or proceeding is
improper.  Nothing in this section shall affect or limit any right to serve
process in any other manner permitted by law.




SIGNATURE PAGE







IN WITNESS WHEREOF, the below parties have caused this Securities Purchase
Agreement to be signed by their duly authorized officers as July 22, 2011.




 

COMPANY:




TACTICAL AIR DEFENSE SERVICES, INC.

a Nevada corporation







By:_________________________________

Name:

Alexis C. Korybut

Title:  

Chief Executive Officer







 

SUBSCRIBER:




CORNUCOPIA, LTD.

a Turks & Caicos International Business Corporation







By:_________________________________

Name:

Title:   




















_____Company

_____Subscriber

Page 7 of 10







--------------------------------------------------------------------------------







SECURITIES PURCHASE AGREEMENT

LIST OF EXHIBITS




Exhibit A

Letter of Intent

Exhibit B

Certificate of Designation for the Series B Preferred Stock














































































































_____Company

_____Subscriber

Page 8 of 10







--------------------------------------------------------------------------------







EXHIBIT A




Letter of Intent






















































































_____Company

_____Subscriber

Page 9 of 10







--------------------------------------------------------------------------------







EXHIBIT B




Certificate of Designation for the Series B Preferred Stock  




































































_____Company

_____Subscriber

Page 10 of 10





